Citation Nr: 1746659	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  15-46 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremity, to include as secondary to service connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremity, to include as secondary to service connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from October 1958 to August 1967, including service in Vietnam.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus.  

The issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's peripheral neuropathy of the lower extremities is proximately due to or the result of his service connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the lower extremities, to include as secondary to service connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310(a) (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veteran's claim of entitlement to service connection for peripheral neuropathy of the lower extremities have been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a).  

To establish service connection the evidence must show: (1) a present disability; 
(2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App 439, 449 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    





Factual Background and Analysis

The Veteran asserts that service connection is warranted for peripheral neuropathy of his lower extremities and that it is secondary to his service connected diabetes mellitus.  

The Veteran has been diagnosed with bilateral lower extremity diabetic peripheral neuropathy.  See 08/10/2017, VBMS, C&P Exam.  Thus, a present disability has been established by the evidence.  

The remaining question is whether the Veteran's bilateral lower extremity peripheral neuropathy is related to his service connected diabetes mellitus.  After a review of the evidence, the Board finds that his peripheral neuropathy of the lower extremities is directly related to his diabetes mellitus.  In this regard, he was afforded VA examinations in August 2017, in which the examiner indicated that the Veteran has had burning and pain in both feet that began about the same time as his diabetes in 2010.  The examiner concluded that he had diabetic peripheral neuropathy as a complication of diabetes mellitus.  

The Board acknowledges the negative opinion provided by the VA examiner in November 2015, in which he concluded that the Veteran did not have a diagnosis of diabetic neuropathy, but rather, his complaints of foot pain was more likely related to past alcohol abuse and/or gout with degenerative arthritis from decades of physical activity.  However, this same examiner when assessing the Veteran's diabetes mellitus in November 2015 concluded that the Veteran had diabetic peripheral neuropathy as a complication of his diabetes mellitus.  Accordingly, the Board gives no probative weight to the November 2015 examiner's opinion indicating that the Veteran did not have a diagnosis of diabetic neuropathy.  

As such, entitlement to service connection for peripheral neuropathy of the lower extremities due to diabetes mellitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310(a).

ORDER

Service connection for peripheral neuropathy of the bilateral lower extremity is granted, on the basis that it is proximately due to or caused by his service connected diabetes mellitus.  


REMAND

The Veteran filed a claim for service connection for peripheral neuropathy of the bilateral upper extremity, to include as secondary to his service connected diabetes mellitus, in December 2013.  

The Veteran was afforded VA examinations in February 2014, November 2015, and March 2016, at which time the examiners assessed the Veteran with diabetic neuropathy as a complication of diabetes mellitus.  However, the examiners did not indicate whether they intended that diagnosis to encompass the upper extremities.  Accordingly, the Board finds that a new VA examination is warranted to determine whether the Veteran has a current diagnosis of neuropathy of the upper extremities and, if so, if it is secondary to his service connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine whether he has a diagnosis of neuropathy of the upper extremities during the pertinent claim period.  If so, determine the nature and etiology of his bilateral upper extremity neuropathy.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  If deemed necessary by the examiner, he or she should conduct any necessary nerve conduction studies or electromyography (EMG).  

The examiner should provide the following opinions:

a.  Throughout the pertinent claim period, has the Veteran had a neuropathy disability of his upper extremities?

i.  If so, is it at least as likely as not (probability of at least 50 percent) that the Veteran's bilateral upper extremity neuropathy is caused by his service connected diabetes mellitus?

ii.  If so, is it at least as likely as not (probability of at least 50 percent) that the Veteran's bilateral upper extremity neuropathy has been aggravated (chronically worsened) by his service connected diabetes mellitus?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of neuropathy of the upper extremities prior to aggravation?

iii.  If so, and the bilateral upper extremity neuropathy is not caused or aggravated by the Veteran's service connected diabetes mellitus, is it at least as likely as not (probability of at least 50 percent) that his bilateral upper extremity peripheral neuropathy is otherwise etiologically related to the Veteran's period of active military service, including exposure to Agent Orange?

The examiner should be advised that the Veteran is presumed to have been exposed to Agent Orange due to his service in Vietnam.  

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  

2.  Thereafter, readjudicate this issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

	(CONTINUED ON NEXT PAGE)











The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


